Oo fo SN DO UH FP WY LH

NY NY NY NY NY NY NY YY WY
eo Ua A PEK HS CHR AAREBH ES

 

Case 19-16945-btb Doc 27 Entered 01/02/20 10:06:06 Page 1 of 2

LENARD E. SCHWARTZER
2850 S. Jones Blvd., Ste 1

Las Vegas, NV 89146

(702) 307-2022

TRUSTEE

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
Case No. BK-S 19-16945-BTB
IN PROCEEDINGS UNDER CHAPTER 7

OPPOSITION TO US BANK NATIONAL
ASSOCIATION, NOT IN IT’S INDIVIDUAL
CAPACITY BUT SOLELY AS TRUSTEE
FOR NRZ PASS-THROUGH TRUST XI-B’S
MOTION FOR RELIEF FROM
AUTOMATIC STAY AND
ABANDONMENT

In re

RAY A. HUSSA

Debtor
Date: January 22, 2020

Time: 1:30 pm
Place: Foley Bldg; 3™ floor

 

Trustee, LENARD E. SCHWARTZER, opposes US Bank National Association, Not in It’s
Individual Capacity but Solely as Trustee for NRZ Pass-through Trust XI-B’s Motion for Relief from
Automatic Stay and Abandonment on the following grounds:

1. US Bank National Association, Not in It’s Individual Capacity but Solely as Trustee
for NRZ Pass-through Trust XI-B (“US Bank”) filed its Motion for Relief from Automatic Stay and
Abandonment relating to real property commonly known as 2032 E. Briarleaf Ave., Coeur D.
Alene, ID 83815 (“Property”).

2. - The Trustee has no objection to US Bank requesting relief from the automatic stay

permitting US Bank to pursue its rights under applicable state and federal law to recover the property

or to modify the loan.
3. The Trustee, however, opposes US Bank’s Motion directing the Trustee to abandon

the Property on the grounds that the Property is burdensome to, and/or is of inconsequential value

 
Co 6S ST DH OA Se WD NY

my Mw HN HN WKY NK
SB Se KR PB OBR FY SF CerAaak ances

 

Case 19-16945-btb Doc 27 Entered 01/02/20 10:06:06 Page 2 of 2

and benefit to the estate.

4. The Trustee alleges that the Property, even without equity, may have value to the

bankruptcy estate because the Trustee may be able to conduct a short sale.

Based upon the above, the Trustee requests that US Bank’s request for abandonment of the

Property be denied.

DATED: January 2, 2020 /s/ Lenard E. Schwartzer
LENARD E. SCHWARTZER
Trustee

 
